Title: To Alexander Hamilton from Tench Coxe, 25 September 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue Office septr. 25. 1794
Sir
I had the Honor this day to transmit to you a Contract with Mr. John McCauley for the Copper work &c of the Tybee Lighthouse for the purpose of procuring the presidents decision thereon. In addition to this there is a Former Contract with John McCauley for the Copper work of the Cape Fear Lighthouse not yet approved it was transmitted the 18th. of February. The appointment of the Keeper for Cape Fear Light house, a Report on which was transmitted on the 11th. of March, And the Contract for Building a house for the Keeper of Plumb Island Lighthouse, a report on which was transmitted to you on the 24 of May also remains to receive the Presidents approbation.
I have the honor to be with great Respect sir,   Your most Obed Servant
Tench CoxeCommissioner of the Revenue
The secretary of The Treasury
